DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claim 1 recites the limitation “the laminate has a straight cut property in a longitudinal direction of 5 mm or less”.  There is nothing in the instant specification which explains exactly what “straight cut property” is, how it is tested, or how it is measured.  The straight cut property does not appear to be well known in the prior art as a search for the term “straight cut property” yielded few if any .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by JP2018-58356 (English machine translation provided herein).
JP2018-58356 discloses a laminate (paragraph [0001]) comprising a biaxially stretched film substrate (paragraph [0047]) consisting of a polyester resin composition (paragraphs [0035 – 0047]) and a sealant film consisting of polyolefin resin composition (paragraphs [0091 – 0103]) wherein the polyester resin composition comprises 60 wt% or more of a polybutylene terephthalate resin (paragraphs [0035 – 0047]), the polyolefin resin composition comprises 40wt% or more and 97 wt% or less of a propylene-ethylene block copolymer, 3 wt% or more and 10 wt% or less of an ethylene-propylene copolymer elastomer (paragraphs [0091 – 0103]).
	JP2018-58356 does not specifically disclose the laminate has a straight cut property in a longitudinal direction of 5 mm or less.  However, the straight cut property is inherent in JP2018-58356 since JP2018-58356 discloses applicant’s recited structure and materials.

	JP2018-58356 discloses a packaging bag (paragraph [0001]) for a retort (paragraphs [0020], [0037], [0092 – 0094], [0099], [0120]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2018-58356 (English machine translation provided herein).
JP2018-58356 discloses a laminate (paragraph [0001]) comprising a biaxially stretched film substrate (paragraph [0047]) consisting of a polyester resin composition (paragraphs [0035 – 0047]) and a sealant film consisting of polyolefin resin composition (paragraphs [0091 – 0103]) wherein the polyester resin composition comprises 60 wt% or more of a polybutylene terephthalate resin (paragraphs [0035 – 0047]), the polyolefin resin composition comprises 40wt% or more and 97 wt% or less of a propylene-ethylene block copolymer, 3 wt% or more and 10 wt% or less of an ethylene-propylene copolymer elastomer (paragraphs [0091 – 0103]).
	JP2018-58356 does not specifically disclose the laminate has a straight cut property in a longitudinal direction of 5 mm or less.  However, the straight cut property is necessarily present in JP2018-58356 since JP2018-58356 discloses applicant’s recited structure and materials.  It would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided applicant’s recited straight cut property in JP2018-58356 in order to provide improved impact resistance and/or improved heat resistance.
	JP2018-58356 does not specifically disclose the heat shrinkage ratios of the sealant film recited in claim 2.  However, the heat shrinkage ratios of the sealant film recited in claim 2 are necessarily present in JP2018-58356 since JP2018-58356 discloses applicant’s recited structure and materials.  It would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided applicant’s recited heat shrinkage ratios in JP2018-58356 in order to provide improved impact resistance and/or improved heat resistance.
JP2018-58356 discloses a packaging bag (paragraph [0001]) for a retort (paragraphs [0020], [0037], [0092 – 0094], [0099], [0120]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Nakajima et al. (US 2017/0203899) discloses a bag comprising a polybutylene layer and a sealant layer comprising a propylene-ethylene block copolymer (paragraphs [0087 – 0091]).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494.  The examiner can normally be reached on Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        
MCM
September 1, 2021